DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show pusher ring 660 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 23, 24 are objected to because of the following informalities:

Regarding to Claims 23, 24, “The dry gas seal of claim 21,” should be amended to recite as “The dry gas seal of claim 22,”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US2010/0283210 A1) in view of Lusted (US2009/0066033 A1).

Regarding to Claim 1, Kirchner teaches a dry gas seal to seal process gas in a compressor that includes a rotating shaft (Fig. 1, Part 14), the dry gas seal comprising:
a mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100);
a retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20’); and
a carrier ring moveably coupled to the retainer ring (Fig. 1, Part 130), the carrier ring including a primary ring carrying face, a rear face and a sealing surface extending between the primary ring carrying face and the rear face (Fig. 1);

Kirchner fails to explicitly disclose, but Lusted teaches a dry gas seal,
wherein the sealing surface including an oleophobic coating disposed thereon [Lusted teaches a sealing system comprises oleophobic coating on some surfaces of the system (Lusted, Paragraph 21, Paragraph 25 teaches the oleophobic surface was manufactured by coating) to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirchner to incorporate the teachings of Lusted to include oleophobic coating on some surface of the sealing in order to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).

Regarding to Claim 2, Kirchner in view of Lusted teaches the modified dry gas seal, further comprising: a primary ring attached to the primary ring carrying face (Kirchner, Fig. 1, Part 120).

Regarding to Claim 3, Kirchner in view of Lusted teaches the modified dry gas seal, further comprising: a biasing member that movably couples the carrier ring to the retainer ring (Kirchner, Fig. 1, Part 136); and
a sealing element disposed between the retainer ring and the carrier ring that contacts the oleophobic coating disposed on the sealing surface (Kirchner, Fig. 1, Part 134, based on the teachings of Claim 1, it would be obvious the sealing element contacts the oleophobic coating surface).

Regarding to Claim 4, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 5, Kirchner in view of Lusted teaches the modified dry gas seal, wherein a portion of the retainer ring includes the oleophobic coating disposed thereon (Please see the rejection of Claim 1).


a sleeve ring that is coupled to the rotating shaft and carries the mating ring (Kirchner, Fig. 1, Part 46 area).

Regarding to Claim 7, Kirchner in view of Luster teaches the modified dry gas seal, wherein a radially outward surface of the sleeve ring includes the oleophobic coating disposed thereon (please see the rejection of Claim 1).

Regarding to Claim 8, Kirchner in view of Luster teaches the modified dry gas seal in combination with a separation seal, the separation seal including the oleophobic coating disposed thereon (Kirchner, Fig. 1, Part 154 area).

Regarding to Claim 9, Kirchner in view of Luster teaches the modified dry gas seal, in combination with a compressor, wherein the dry gas seal is disposed in a bore formed in a housing of the compressor and provides process gas received through the compressor housing to the primary ring (Fig. 1, Paragraph 39).

Regarding to Claim 10, Kirchner teaches a dry gas seal to seal process gas in a compressor that includes a rotating shaft (Fig. 1, Part 14), the dry gas seal comprising:
a first stage seal including:

a first retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20’); and
a first carrier ring moveably coupled to the first retainer ring (Fig. 1, Part 130), the first carrier ring including a first primary ring carrying face, a first carrier ring rear face and a first carrier ring sealing surface extending between the first primary ring carrying face and the first carrier ring rear face (Fig. 1); and
a second stage seal including (Fig. 1, shows a first stage and a second stage of the seal system):
a second mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100’);
a second retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20”); and
a second carrier ring moveably coupled to the second retainer ring, the second carrier ring including a second primary ring carrying face (Fig. 1, Part 130 on the right side), a second carrier ring rear face and a sealing surface extending between the second primary ring carrying face and the rear face (Fig. 1);

Kirchner fails to explicitly disclose, but Lusted teaches a dry gas seal,
wherein at least one of the first carrier ring sealing surface and the second carrier ring sealing surface includes an oleophobic coating disposed thereon [Lusted teaches a sealing system comprises oleophobic coating on some surfaces of the system (Lusted, Paragraph 21, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirchner to incorporate the teachings of Lusted to include oleophobic coating on some surface of the sealing in order to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).

Regarding to Claim 11, Kirchner in view of Lusted teaches the modified dry gas seal, further comprising:
a first primary ring attached to the first primary ring carrying face (Kirchner, Fig. 1, Part 120); and
a second primary ring attached to the second primary ring carrying face (Kirchner, Fig. 1, Part 120 on the right side).

Regarding to Claim 12, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the first carrier ring sealing surface includes the oleophobic coating (please see the rejection of Claim 10), the dry gas seal further comprising:
a first biasing member that movably couples the first carrier ring to the first retainer ring (Kirchner, Fig. 1, Part 136); and
a first sealing element disposed between the first retainer ring and the first carrier ring that contacts the oleophobic coating disposed on the first carrier ring sealing surface (Kirchner, 

Regarding to Claim 13, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the first sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 14, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the second carrier ring sealing surface includes the oleophobic coating (please see the rejection of Claim 10), the dry gas seal further comprising:
a second biasing member that movably couples the first carrier ring to the first retainer ring (Kirchner, Fig. 1, Part 136 on the right side); and
a second sealing element disposed between the second retainer ring and the second carrier ring that contacts the oleophobic coating disposed on the second carrier ring sealing surface (Kirchner, Fig. 1, Part 134, based on the teachings of Claim 10, it would be obvious the sealing element contacts the oleophobic coating surface).

Regarding to Claim 15, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the second sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 16, Kirchner in view of Lusted teaches the modified dry gas seal, further comprising:
a labyrinth seal disposed fluidly between the first seal and the second seal (Kirchner, Fig. 1, Part 154).

Regarding to Claim 17, Kirchner in view of Lusted teaches the modified dry gas seal, wherein the labyrinth seal includes the oleophobic coating disposed thereon (Please see the rejection of Claim 10).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US2010/0283210 A1) in view of Lusted (US2009/0066033 A1) and Haynes (US2010/0201074 A1).

Regarding to Claim 18, Kirchner teaches a method of repairing a dry gas seal, the dry gas seal including an a gas inlet that allows process gas to enter the dry gas seal and a cartridge (Fig. 1, an inlet area) that includes a mating ring that can be coupled to a rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100), a retainer ring that can be fixedly attached to a compressor housing (Fig. 1, Part 20’) and a carrier ring moveably coupled to the retainer ring (Fig. 1, Part 130), the carrier ring including a primary ring carrying face, a rear face and a sealing surface extending between the stationary ring carrying face and the rear face (Fig. 1).


removing the carrier ring from the outer housing; and
replacing the carrier ring with a treated carrier ring, the treated carrier ring including an oleophobic coating disposed thereon [Haynes teaches a carrier ring must be replaced regularly to ensure proper operation (Haynes, Fig. 4, Part 7, based on the location of Part 7, the part can be considered as a carrier ring under the broadest reasonable interpretation.  Paragraph 65).  Lusted teaches a sealing system comprises oleophobic coating on some surfaces of the system (Lusted, Paragraph 21, Paragraph 25 teaches the oleophobic surface was manufactured by coating) to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).  Therefore when applying the teachings of Haynes and Lusted, one with ordinary skill in the art would understand to replace a carrier ring and treated the carrier ring with an oleophobic coating to ensure proper operation and improve the resistant to oil leaking or wicking and reduce the cost (Haynes, Paragraph 65, Lusted, Paragraph 21).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirchner to incorporate the teachings of Haynes and Lusted to replace a carrier ring and treated the carrier ring with an oleophobic coating in order to ensure proper operation and improve the resistant to oil leaking or wicking and reduce the cost (Haynes, Paragraph 65, Lusted, Paragraph 21).


disposing the oleophobic coating on the sealing surface of the carrier ring to form the treated carrier ring (Please see the rejection of Claim 18).

Regarding to Claim 11, Kirchner in view of Haynes and Lusted teaches the modified method, wherein the replacing includes:
disposing the oleophobic coating on a sealing surface of a replacement carrier ring to form the treated carrier ring (Please see the rejection of Claim 18).

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US2013/0106062 A1) in view of Lusted (US2009/0066033 A1).

Regarding to Claim 21, Hori teaches a dry gas seal to seal process gas in a compressor that includes a rotating shaft, the dry gas seal comprising:
a mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 25);
a retainer that can be fixedly attached to the compressor (Fig. 1, Part 26), the retainer including a main body and an extension that extends outward from the main body (Fig. 1); and
a pusher ring moveably coupled to the retainer (Fig. 1, the part between Part 28 and Part 26); and


Hori fails to explicitly disclose, but Lusted teaches a dry gas seal,
wherein the extension including an oleophobic coating disposed thereon [Lusted teaches a sealing system comprises oleophobic coating on some surfaces of the system (Lusted, Paragraph 21, Paragraph 25 teaches the oleophobic surface was manufactured by coating) to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hori to incorporate the teachings of Lusted to include oleophobic coating on some surface of the sealing in order to improve the resistant to oil leaking or wicking and reduce the cost (Lusted, Paragraph 21).

Regarding to Claim 22, Hori in view of Lusted teaches the modified dry gas seal, wherein the extension includes a radially outward surface, an axially inward surface, and a radially inward surface (Hori, Fig. 1, Part 26).

Regarding to Claim 23, Hori in view of Lusted teaches the modified dry gas seal, wherein the oleophobic coating is disposed on the radially outward surface (Please see the rejection of Claim 21).



Regarding to Claim 25, Hori in view of Lusted teaches the modified dry gas seal, the main body includes an axially outward surface (Hori, Fig. 1, Part 26), wherein the axially outward surface includes the oleophobic coating disposed thereon (Please see the rejection of Claim 21).

Regarding to Claim 26, Hori in view of Lusted teaches the modified dry gas seal, further comprising:
a primary ring attached to the pusher ring (Hori, Fig. 1, Part 28).

Regarding to Claim 27, Hori in view of Lusted teaches the modified dry gas seal, further comprising:
a biasing member that movably couples the pusher ring to the retainer (Hori, Fig. 1, the part between Part 28 and Part 26 shows a biasing member);
wherein the sealing element contacts the oleophobic coating disposed on the extension (Fig. 1, based on the teachings of Claim 21, it would be obvious the sealing element contacts the oleophobic coating surface).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hori (US2013/0106062 A1) and Lusted (US2009/0066033 A1) as applied to Claim 27 above, and further in view of Forrest (US2019/0390776 A1).

Regarding to Claim 28, Hori and Lusted fail to explicitly disclose, but Forrest teaches a dry gas seal, wherein the sealing element is a polymer or elastomer seal [Forrest teaches a sealing element is made by polymer to retain enough strength and plasticity to retain enough strength and plasticity to retain elastic deformation that allows the seal ring to be compressed and expand during assembly and disassembly of the components multiple times (Forrest, Paragraph 67).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hori and Lusted to incorporate the teachings of Forrest to use polymer to make the sealing member in order to retain enough strength and plasticity to retain elastic deformation that allows the seal ring to be compressed and expand during assembly and disassembly of the components multiple times (Forrest, Paragraph 67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lebigre (US2014/0341733 A1) teaches a dry gas seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747